DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-78 were originally filed February 8, 2021.
	The amendment received February 10, 2021 canceled claims 1-78 and added new claims 79-100.
	The amendment received April 27, 2021 changed the status identifiers only.
	The amendment received September 7, 2021 is a duplicate of the claims received April 27, 2021.
	The amendment received August 10, 2022 amended claims 82, 85, 97, and 99 and canceled claims 96, 98, and 100.
	Claims 79-95, 97, and 99 are currently pending.
	Claims 79, 82-85, 87-93, 97, and 99 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 79-95, 97, and 99) in the reply filed on August 10, 2022 is acknowledged.

Applicant’s election of mat-rVWF, at least 95% mature rVWF and less than 5% rVWF-PP, pH of at least 7, antibody column flow-through solution derived from a FVIII immunoaffinity step and an anion exchange chromatography step and pretreated with furin, citrate, NaOH, ion exchange chromatography, at least two wash buffers, at least one loading buffer, wash buffer, and elution buffer, acetate citrate, Na+, and citrate3- as the species in the reply filed on August 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Please note: applicants focused on the process for the election of species, the only election related to the final product is “at least 95% mature rVWF and less than 5% rVWF-PP”.
	Please note: election of a subgenus, does not necessarily encompass other subgenus (e.g. pH of at least 7 does not necessarily encompass a pH of at least 7.1). In addition, if a subgenus is elected, only a subgenus is searched and not a single, specific species.

Claims 80, 81, 86, 94, and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.
Priority
	The present application is a DIV of 16/359,939 filed March 20, 2019 (now U.S. Patent 10,934,340) which claims the benefit of 62/646,109 filed March 21, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is being considered by the examiner, in part. See citation 48 which is incomplete and therefore crossed out.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.

	Since applicants have separated Figures 60, 64, and 65 into multiple figures, each figure is considered to contain a fragment of the sequence(s). Each fragment requires a SEQ ID NO:. See Figures 60A-60S, 64A-64C, and 65A-65C.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claims 91 and 92 are objected to because of the following informalities: anion (line 2 of claim 91) and anions (line 2 of claim 92) should read “anion(s)” to better correlate to “one or more”.  Appropriate correction is required.
Duplicate Claim Warning
Applicant is advised that should claim 79 be found allowable, claims 97 and 99 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Applicants may wish to distinguish the claims by the final product instead of via product-by-process claims or clearly state on the record how the final products are distinguished via the processes.
Claim Interpretation
The present claims require a final composition of (a) at least 95% mature VWF, (b) less than 5% VWF-PP, and (c) a pharmaceutically acceptable buffer. Please note: recombinantly produced VWF is not considered distinct from non-recombinantly produced VWF. 
See MPEP § 2113 regarding product-by-process claims. Claims 79, 97, and 99 are considered product-by-process claims and claims 82-85 and 87-93 refer to the process only (i.e. limitations of the claims are not part of the final product).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed “solution”. Lines 5-6 read “pro-rVWF, mat-rVWF/rVWF-PP complex, mat-rVWF, and/or rVWF propeptide” (i.e. “and/or” suggests that each VWF can be present alone or in combination with any other member of the Markush group) while lines 6-7 and method steps b, c, and d require “pro-rVWF, mat-rVWF/rVWF-PP complex, and mat-rVWF” (i.e. “and” requires each member of the Markush group). Thus, it is unclear how the beginning reagent(s) can be different from the reagents required in the remainder of the claim. It is also unclear why mat-rVWF (e.g. “or” of method step a – lines 1-2) would have to undergo the process steps when it would appear to be 100% purity. It is also unclear how the elution step elutes pro-rVWF, mat-rVWF/rVWF-PP complex, mat-rVWF, and rVWF-PP but the final product is desired to be mat-rVWF.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 79, 82-85, 87-93, 97, and 99 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mature VWF with or without VWF-PP without significantly more. The claims recite a “pharmaceutical composition comprising” “at least 95% mature rVWF and less than 5% rVWF-PP” with or without a “pharmaceutically acceptable buffer” (see claims 79 and 99 – with and claim 97 - without). This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutically acceptable buffers are generically recited in the claims and are routine, well-understood, and conventional in the art. Furthermore, recombinant VWF or VWF-PP is not significantly different from naturally occurring VWF or VWF-PP.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 79, 82-85, 87-93, 97, and 99 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mundt et al. WO 2008/143977 published November 27, 2008.
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
Therefore, the teachings of Mundt et al. anticipate and/or render obvious the presently claimed pharmaceutical composition.
See MPEP § 2113 regarding product-by-process claims.

Claims 79, 82-85, 87-93, 97, and 99 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mundt et al. U.S. Patent Application Publication 2009/0029918 published January 29, 2009.
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 2, 11-15, 25-49, 53-55; Examples; claims).
Therefore, the teachings of Mundt et al. anticipate and/or render obvious the presently claimed pharmaceutical composition.
See MPEP § 2113 regarding product-by-process claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,058,411. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed pharmaceutical composition and the final product of the method as claimed in U.S. Patent No. 8,058,411 are drawn to compositions comprising at least 99% mature VWF compared to VWF pro-peptide.

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 6,465,624 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 6,465,624 claims purified VWF.
However, U.S. Patent No. 6,465,624 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 6,579,723 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 6,579,723 claims purified VWF.
However, U.S. Patent No. 6,579,723 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,625,866 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 7,625,866 claims purified VWF.
However, U.S. Patent No. 7,625,866 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,315,560 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 9,315,560 claims purified VWF.
However, U.S. Patent No. 9,315,560 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,191,813 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 11,191,813 claims purified VWF.
However, U.S. Patent No. 11,191,813 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,191,837 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 11,191,837 claims purified VWF.
However, U.S. Patent No. 11,191,837 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 79, 82-85, 87-93, 97, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,197,916 in view of Mundt et al. WO 2008/143977 published November 27, 2008. 
U.S. Patent No. 11,197,916 claims purified VWF.
However, U.S. Patent No. 11,197,916 does not specify mature VWF. 
For present claims 79, 82-85, 87-93, 97, and 99, Mundt et al. teach compositions comprising at least 99% mature VWF in relation to VWF pro-peptide, recombinant VWF, recombinant VWF pro-peptide, and buffers (please refer to the entire specification particularly the abstract; paragraphs 11, 17, 19-24, 26-29, 36, 37, 42-44; Examples; claims).
The claims would have been obvious because a particular known technique (i.e. making compositions comprising high levels of mature VWF) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658